Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2018/054212.
The amendment filed on February 18, 2021 has been entered.
Claims 7-12 and 16-29 are pending.

Election/Restrictions
Applicant elected with traverse of Group IV with a species election of SEQ ID NO:2 as the S8A Palaeococcus ferrophilus protease in the reply filed on September 8, 2020.  However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 9, and 16-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2020.

Newly submitted claims 21-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21-22 are .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
 	Applicant’s amendment and arguments filed on February 18, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
	In view of the expansion of “DS”, the objection of claim 10 for the recitation of “DS” has been withdrawn. 
 
Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



In view of the deletion of the phrase “S8A”, the rejection of claim 8 and claims 10-12 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the phrase “1-50 micro gram protease per gram dried solids are present and/or added.  The metes and bounds of the phrase in the context of the above claims are not clear. It is unclear if the “protease” recited in claim 10 is the protease recited in claim 8, is a protease different from the protease recited in claim 8, or a combination of the protease recited in claim 8 and other proteases.  Clarification is requested.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to a method of producing any fermentation product or ethanol from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and any polypeptide having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism.  Therefore, the claims are drawn to a method of producing ethanol or a genus of fermentation products from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and a genus of polypeptides having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism.  
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of 
The recitation of “protease” fails to provide a sufficient description of the genus of polypeptides/encoded polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification only describes one representative species, an S8A protease isolated from Palaeococcus ferrophilus having the amino acid sequence of SEQ ID NO:2 used in the liquefaction step of a method of producing ethanol by a) liquefaction, b) saccharification, and b) fermentation. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which  used in the claimed method of producing ethanol or any fermentation products.  Therefore, the specification fails to describe a representative species of the claimed method. 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 95% sequence identity with amino acids 101-425 of SEQ ID NO:2.  However, there is no teaching regarding which 5% of the amino acids can vary from amino acids 101-425 of SEQ ID NO:2 and result in a protein that has protease activity.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the protease of SEQ ID NO:2 having protease activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for protease activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed polypeptides obtained from Palaeococcus ferrophilus having S8A protease activity other than the S8A protease of SEQ ID NO:2.  As of the filing date, there was no known or disclosed correlation Palaeococcus ferrophilus S8A protease other than the S8A protease of SEQ ID NO:2.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about polypeptides having protease activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single protease of SEQ ID NO:2 as representative of polypeptides having at least 95% sequence identity to residues 101-425 of SEQ ID NO:2 and having protease activity.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 8 and 10-12. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant requests withdrawal of the rejection in light of the amendment of the claims.  
This is not found persuasive.  As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, 
In the instant case, the claims are drawn to a method of producing ethanol or a genus of fermentation products from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and a genus of polypeptides having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism.  The protease having the amino acid sequence of SEQ ID NO:2 has not been previously used in a method of fermenting starch to ethanol, as stated by Applicant at page 8, 2nd full paragraph of the Remarks filed on February 18, 2021.  There is no teaching regarding which 5% of the amino acids can vary from SEQ ID NO:2 and still result in a protein that retains protease activity and converts a starch 
Hence the rejection is maintained.
	
 
Claims 8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing ethanol from a starch containing material by a) liquefaction with a protease isolated from Palaeococcus ferrophilus having the amino acid sequence of SEQ ID NO:2, b) saccharification, and b) fermentation, does not reasonably provide enablement a method of producing ethanol or any fermentation product from a starch containing material by a) liquefaction with any protease having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2, b) saccharification, and b) fermentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to a method of producing any fermentation product or ethanol from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and any polypeptide having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism.  Therefore, the claims are drawn to a method of producing ethanol or any fermentation products from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and any polypeptide having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of enzymes within the large family of proteases.  In the instant case, the specification only teaches an S8A protease isolated from Palaeococcus ferrophilus having the amino acid sequence of SEQ ID  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, and (b) a correlation between structure and the function of having protease activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have protease activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having protease activity or predict said function from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:2 that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having protease activity, (2) which segments of the polypeptide of SEQ ID NO:2 are essential for having protease activity, or (3) the general tolerance of the polypeptide of SEQ ID NO:2 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of 
The amount of direction or guidance presented and the existence of working examples.  
The specification only enables an S8A protease isolated from Palaeococcus ferrophilus having the amino acid sequence of SEQ ID NO:2 used in the liquefaction step of a method of producing ethanol by a) liquefaction, b) saccharification, and b) fermentation.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 or (2) structural elements required in a polypeptide having protease activity.  No correlation between structure and function of having protease has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, applicants have traversed the above rejection.  
Applicant requests withdrawal of the rejection in light of the amendment of the claims.  
This is not found persuasive.  The claims are drawn to a method of producing ethanol or a genus of fermentation products from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and any polypeptide having at least 95% sequence identity to amino acids 101-425 of SEQ ID NO:2 and having protease activity, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism.  The protease having the amino acid sequence of SEQ ID NO:2 has not been previously used in a method of fermenting starch to ethanol, as stated by Applicant at page 8, 2nd full paragraph of the Remarks filed on February 18, 2021.  There is no teaching regarding which 5% of the amino acids can vary from SEQ ID NO:2 and still result in a protein that retains protease activity and converts a starch containing material to any fermentation product or ethanol.  While general knowledge in 
Hence the rejection is maintained

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196202 (Novozymes. WO 2016/196202 – form PTO-1449) and WP_052696189 (Anonymous, 2015, NCBI Accession no. WP_052696189 – form PTO-1449).
Regarding claim 8, WO 2016/196202 discloses a method of producing a fermentation product from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and thermostable S8A protease from Thermococcus sp., such as the S8A protease from Thermococcus litoralis, at a temperature above the initial gelatinization, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism (claim 8).  Regarding claim 10, the method of WO 2016/196202 has/adds 1-50 micro gram of the S8A protease in the liquefaction step (claim 10).  Regarding claim 11, the starch-containing material of WO 2016/196202 compries corn (claim 66).  Regarding claim 12, the method of WO 2016/196202 produces fuel ethanol (claim 12).
The difference between the method of WO 2016/196202 and the instant claims is that the method of WO 2016/196202 does not disclose a Palaeococcus ferrophilus S8A protease having the amino acid sequence of SEQ ID NO:2. 
However, WP_052696189 discloses an S8A protease from Palaeococcus ferrophilus, a thermophilic microorganism, having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see page 2).  Palaeococcus ferrophilus and Thermococcus litoralis belong to the family of Thermococcaceae.
  	Therefore, combining the teachings of WO 2016/196202  and WP_052696189, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art S8A protease in the method of WO 2016/196202  with other known S8A proteases from a thermophilic microorganism, such as Thermococcaceae microorganisms that include Palaeococcus ferrophilus, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. See MPEP 2143.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to improve upon the method of WO 2016/196202. One of Thermococcaceae organism and WP_052696189 discloses an S8A protease from a Thermococcaceae organism.  
Therefore, the above references render claims 8 and 10-12 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
(1) Applicant argues that the present inventors have found a P. ferrophilus protease (SEQ ID NO:2) that has not previously been suggested for use in the production of ethanol from starch and (2) this protease has a surprising and improved properties compared to the prior art proteases, e.g., the Pyrococcus furiosus protease of Deinhammer: Example 1 of Appendix A discloses that the claimed proteases from P. ferrophilus has the capability of releasing more amino nitrogen at acidic pH (pH 4.5) and high temperature (85°C) compared to the Deinhammer protease, and Example 2 of Appendix A shows significantly increased thermo-stability of the P. ferrophilus protease compared to the Deinhammer protease. 
This is not found persuasive. 
(1) Appendix A compares P. ferrophilus protease of the instant application and Pyrococcus furiosus protease of Deinhammer and does not provide data comparing P. ferrophilus protease of the instant application and the Thermococcus litoralis S8A protease WO 2016/196202.  Regardless, the higher thermostability of P. ferrophilus protease compared to the Pyrococcus furiosus protease of Deinhammer is an inherent property of the P. ferrophilus protease and does not result from placing P. ferrophilus protease in the reaction of the claimed method.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112. Further, Appendix A is limited to the thermostability of the P. ferrophilus protease having the amino acid sequence of SEQ ID NO:2, while claims 8 and 10-12 are directed to a method of using any polypeptide having at least 95% sequence identity to SEQ ID NO:2.  Therefore, Appendix A is insufficient to rebut the prima facie case because experiments limited to the protease having the amino acid sequence of SEQ ID NO:2 is not commensurate in scope with the claims.
(2) WO 2016/196202 discloses a method of producing a fermentation product from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and thermostable S8A protease from Thermococcus sp., such as the S8A protease from Thermococcus litoralis, at a temperature above the initial gelatinization, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism (claim 8).  The P. ferrophilus protease having the amino acid sequence of SEQ ID NO:2 of the instant application is also a thermostable S8A protease.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art S8A protease in the method of WO 2016/196202  with other known S8A proteases from a thermophilic microorganism, such as Thermococcaceae microorganisms that include Palaeococcus ferrophilus, because one of ordinary skill in the art would have been able 
Hence the rejection is maintained.
	

Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deinhammer (US 2014/0315243 – form PTO-892) and WP_052696189 (Anonymous, 2015, NCBI Accession no. WP_052696189 – form PTO-1449).
Regarding claim 8, Deinhammer discloses a method of producing a fermentation product from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and thermostable S8A protease at a temperature above the initial gelatinization, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism (claim 1).  Regarding claim 10, the method of Deinhammer has/adds 1-50 micro gram of the S8A protease in the liquefaction step (Table 11 at page 26).  Regarding claim 11, the method of Deinhammer uses corn as the starch-containing material ([0051]).  Regarding claim 12, the method of Deinhammer produces fuel ethanol (Example 6 at pages 25-26).
The difference between the method of Deinhammer and the instant claims is that the method of Deinhammer does not disclose a Palaeococcus ferrophilus S8A protease having the amino acid sequence of SEQ ID NO:2. 
However, WP_052696189 discloses an S8A protease from Palaeococcus ferrophilus, a thermophilic microorganism, having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see page 2).  

Therefore, the above references render claims 8 and 10-12 prima facie obvious.

In response to the previous Office Action, Applicant has traversed the above 
rejection.  
(1) Applicant argues that the present inventors have found a P. ferrophilus protease (SEQ ID NO:2) that has not previously been suggested for use in the production of ethanol from starch and (2) this protease has a surprising and improved properties compared to the prior art proteases, e.g., the Pyrococcus furiosus protease of Deinhammer: Example 1 of Appendix A discloses that the claimed proteases from P. ferrophilus has the capability of releasing more amino nitrogen at acidic pH (pH 4.5) and high temperature (85°C) compared to the Deinhammer protease and Example 2 of Appendix A P. ferrophilus protease compared to the Deinhammer protease. 
This is not found persuasive.  
(1) The higher thermostability of P. ferrophilus protease compared to the Pyrococcus furiosus protease of Deinhammer is an inherent property of the P. ferrophilus protease and does not result from placing the P. ferrophilus protease in the reaction of the claimed method.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112. Further, Appendix A is limited to the thermostability of the P. ferrophilus protease having the amino acid sequence of SEQ ID NO:2, while claims 8 and 10-12 are directed to a method of using any polypeptide having at least 95% sequence identity to SEQ ID NO:2.  Therefore, Appendix A is insufficient to rebut the prima facie case because experiments limited to the protease having the amino acid sequence of SEQ ID NO:2 is not commensurate in scope with the claims.
(2) Deinhammer discloses a method of producing a fermentation product from a starch-containing material by a) liquefying the starch-containing material with an alpha-amylase and thermostable S8A protease at a temperature above the initial gelatinization, b) saccharifying using a glucoamylase, and c) fermenting using a fermenting organism (claim 1).  The P. ferrophilus protease having the amino acid sequence of SEQ ID NO:2 of the instant application is also a thermostable protease.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art thermostable protease in the method of  Deinhammer  with other known proteases from a thermophilic microorganism, such as Palaeococcus ferrophilus, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. See MPEP 2143.  
Hence the rejection is maintained.


Conclusion

	Claims 7-12 and 16-29 are pending.

	Claims 7, 9 and 16-29 are withdrawn.

	Claims 8 and 10-12 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment between the Palaeococcus ferrophilus S8A protease of amino acids 101-425 of SEQ ID NO:2 of the instant application “Qy” and the Thermococcus litoralis S8A protease of SEQ ID NO:2 of Jensen “Db”

BDK42150
ID   BDK42150 standard; protein; 424 AA.
XX
AC   BDK42150;
XX
DT   26-JAN-2017  (first entry)
XX
DE   Thermococcus litoralis S8A protease, SEQ ID 2.
XX
KW   EC 3.4.21.62; S8A protease; alcohol; enzyme production; ethanol;
KW   fermentation; fuel; oil; purification; subtilisin-like protease.
XX
OS   Thermococcus litoralis.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..25
FT                   /label= Signal_peptide
FT   Peptide         26..106
FT                   /label= Pro_peptide
FT   Protein         107..424
FT                   /label= Mature_protein
FT                   /note= "This region is specifically claimed in claim 1 of
FT                   the specification"
XX
CC PN   WO2016196202-A1.
XX
CC PD   08-DEC-2016.
XX
CC PF   26-MAY-2016; 2016WO-US034357.
XX
PR   29-MAY-2015; 2015US-0168117P.
PR   29-MAY-2015; 2015US-0168119P.
PR   04-NOV-2015; 2015US-0250870P.
XX
CC PA   (NOVO ) NOVOZYMES AS.
CC PA   (MATT/) MATTHEWS J.
XX
CC PI   Gavrilov SN,  Jensen K,  Kreel N,  Kublanov I;
XX
DR   WPI; 2016-76697V/05.
DR   N-PSDB; BDK42149.
XX
CC PT   New polypeptide having protease activity, for preparing composition, e.g.
CC PT   enzymatic composition for producing fermentation products from starch-
CC PT   containing material, and for recovering oil from fermentation product 
CC PT   production.
XX
CC PS   Example 2; SEQ ID NO 2; 83pp; English.
XX
CC   The present invention relates to a novel polypeptide having protease 
CC   activity, useful for preparing an enzymatic composition for producing 
CC   fermentation products (such as alcohol, preferably ethanol, especially 
CC   fuel ethanol, potable ethanol and/or industrial ethanol) from starch-
CC   containing material, and for recovering oil from fermentation product 
CC   production. The invention further provides: (1) a polynucleotide encoding
CC   the polypeptide; (2) a nucleic acid construct or a recombinant expression
CC   vector comprising the polynucleotide operably linked to one or more 
CC   control sequences that direct the production of the polypeptide in an 

CC   polynucleotide operably linked to one or more control sequences that 
CC   direct the production of the polypeptide; (4) a composition comprising 
CC   the polypeptide: (5) a method for producing the polypeptide having 
CC   protease activity; (6) a process for producing fermentation products from
CC   starch-containing material; (7) a process of recovering oil from a 
CC   fermentation product production; and (8) an enzyme composition comprising
CC   an alpha-amylase, and a Thermococcus sp. S8A protease, preferably a 
CC   Thermococcus litoralis or Thermococcus sp. PK S8A protease. The present 
CC   sequence represents a Thermococcus litoralis S8A protease, which is used 
CC   in the enzymatic composition of the invention for producing fermentation 
CC   products from starch-containing material, and for recovering oil from 
CC   fermentation product production. Note: A fragment of the present sequence
CC   corresponding to residues 107-424 (see BDK42150) is specifically claimed 
CC   in Claim 1 and 2.
XX
SQ   Sequence 424 AA;

  Query Match             85.6%;  Score 1439;  DB 23;  Length 424;
  Best Local Similarity   83.9%;  
  Matches  270;  Conservative   26;  Mismatches   26;  Indels    0;  Gaps    0;

Qy          1 GKPKPSQPPQEVPWGIERVKAPSVWSTTDGSSNGVIQVAILDTGIDYDHPDLAANLAWGV 60
              |||||||| | :||||||:||| ||| |||||:|||:|||||||||||||||||||||||
Db        101 GKPKPSQPAQTIPWGIERIKAPDVWSITDGSSSGVIEVAILDTGIDYDHPDLAANLAWGV 160

Qy         61 STLRGRVSTKPKDYRDQNGHGTHVAGTIAALNNDIGVVGVAPGVQIYAIRVLDASGRGSY 120
              | |||:||||||||:||||||||||||:|||||||||||||| |:|||:|||||||||||
Db        161 SVLRGKVSTKPKDYKDQNGHGTHVAGTVAALNNDIGVVGVAPAVEIYAVRVLDASGRGSY 220

Qy        121 SDIAIGIEQAILGPDGVADKDGDGIIAGDPDDDAAEVISMSLGGSADDSYLHDMIIQAYN 180
              ||| :|||||:|||||| | |||||| ||||||||||||||||| :|    || ||:|||
Db        221 SDIILGIEQALLGPDGVLDSDGDGIIVGDPDDDAAEVISMSLGGLSDVQAFHDAIIEAYN 280

Qy        181 AGIVIVAASGNEGASSPSYPAAYPEVIAVGASDINDNIASFSNRQPEVSAPGVDVLSTYP 240
               |:||||||||||||||||||||||||||||:|:|| :  :|||  ||||||||||||||
Db        281 YGVVIVAASGNEGASSPSYPAAYPEVIAVGATDVNDQVPWWSNRGVEVSAPGVDVLSTYP 340

Qy        241 DDTYKTLSGTSMATPHVSGVVALIQAAHFNKYGTILPVGTFDDMSKNTVRGILHITADDL 300
              ||:|:||||||||||||||||||||||::||||::|||||||| : :|||||||||||||
Db        341 DDSYETLSGTSMATPHVSGVVALIQAAYYNKYGSVLPVGTFDDNTMSTVRGILHITADDL 400

Qy        301 GSPGWDVDYGYGIVRADLAVQA 322
              || ||| |||||||||||||||
Db        401 GSSGWDADYGYGIVRADLAVQA 422




Top of Form

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

Bottom of Form
Top of Form

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    24
    96
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    24
    96
    media_image4.png
    Greyscale

Blast of Palaeococcus ferrophilus S8A protease of amino acids 101-425 of SEQ ID NO:2 of the instant application “Query”. Showing alignments for Palaeococcus ferrophilus S8A protease of WP_052696189 and Thermococcus litoralis S8A protease (the same S8A .
    PNG
    media_image5.png
    24
    96
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    24
    96
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image7.png
    24
    96
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    24
    96
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    24
    96
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    24
    96
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    24
    96
    media_image11.png
    Greyscale

Bottom of Form
Top of Form
S8 family peptidase [Palaeococcus ferrophilus] 
Sequence ID: WP_052696189.1 Length: 425Number of Matches: 1
Related Information
Range 1: 101 to 425GenPeptGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
644 bits(1660)
0.0()
Compositional matrix adjust.
325/325(100%)
325/325(100%)
0/325(0%)


Features:
Query  1    GKPKPSQPPQEVPWGIERVKAPSVWSTTDGSSNGVIQVAILDTGIDYDHPDLAANLAWGV  60
            GKPKPSQPPQEVPWGIERVKAPSVWSTTDGSSNGVIQVAILDTGIDYDHPDLAANLAWGV
Sbjct  101  GKPKPSQPPQEVPWGIERVKAPSVWSTTDGSSNGVIQVAILDTGIDYDHPDLAANLAWGV  160

Query  61   STLRGRVSTKPKDYRDQNGHGTHVAGTIAALNNDIGVVGVAPGVQIYAIRVLDASGRGSY  120
            STLRGRVSTKPKDYRDQNGHGTHVAGTIAALNNDIGVVGVAPGVQIYAIRVLDASGRGSY
Sbjct  161  STLRGRVSTKPKDYRDQNGHGTHVAGTIAALNNDIGVVGVAPGVQIYAIRVLDASGRGSY  220

Query  121  SDIAIGIEQAILGPDGVADKDGDGIIAGDPDDDAAEVISMSLGGSADDSYLHDMIIQAYN  180
            SDIAIGIEQAILGPDGVADKDGDGIIAGDPDDDAAEVISMSLGGSADDSYLHDMIIQAYN
Sbjct  221  SDIAIGIEQAILGPDGVADKDGDGIIAGDPDDDAAEVISMSLGGSADDSYLHDMIIQAYN  280

Query  181  AGIVIVAASGNEGASSPSYPAAYPEVIAVGASDINDNIASFSNRQPEVSAPGVDVLSTYP  240
            AGIVIVAASGNEGASSPSYPAAYPEVIAVGASDINDNIASFSNRQPEVSAPGVDVLSTYP
Sbjct  281  AGIVIVAASGNEGASSPSYPAAYPEVIAVGASDINDNIASFSNRQPEVSAPGVDVLSTYP  340

Query  241  DDTYKTLSGTSMATPHVSGVVALIQAAHFNKYGTILPVGTFDDMSKNTVRGILHITADDL  300
            DDTYKTLSGTSMATPHVSGVVALIQAAHFNKYGTILPVGTFDDMSKNTVRGILHITADDL
Sbjct  341  DDTYKTLSGTSMATPHVSGVVALIQAAHFNKYGTILPVGTFDDMSKNTVRGILHITADDL  400

Query  301  GSPGWDVDYGYGIVRADLAVQAALG  325
            GSPGWDVDYGYGIVRADLAVQAALG
Sbjct  401  GSPGWDVDYGYGIVRADLAVQAALG  425


S8 family peptidase [Thermococcus litoralis] 
Sequence ID: WP_087037609.1Length: 424Number of Matches: 1
Related Information
Range 1: 101 to 423GenPeptGraphics Next Match Previous Match First Match 

Score
Expect
Method
Identities
Positives
Gaps
Frame
545 bits(1404)
0.0()
Compositional matrix adjust.
272/324(84%)
296/324(91%)
1/324(0%)


Features:
Query  1    GKPKPSQPPQEVPWGIERVKAPSVWSTTDGSSNGVIQVAILDTGIDYDHPDLAANLAWGV  60
            GKPKPSQP Q +PWGIER+KAP VWS TDGSS GVI+VAILDTGIDYDHPDLAANLAWGV
Sbjct  101  GKPKPSQPAQTIPWGIERIKAPDVWSITDGSS-GVIEVAILDTGIDYDHPDLAANLAWGV  159

Query  61   STLRGRVSTKPKDYRDQNGHGTHVAGTIAALNNDIGVVGVAPGVQIYAIRVLDASGRGSY  120
            S LRG+VSTKPKDY+DQNGHGTHVAGT+AALNNDIGVVGVAP V+IYAIRVLDASGRGSY
Sbjct  160  SVLRGKVSTKPKDYKDQNGHGTHVAGTVAALNNDIGVVGVAPAVEIYAIRVLDASGRGSY  219

Query  121  SDIAIGIEQAILGPDGVADKDGDGIIAGDPDDDAAEVISMSLGGSADDSYLHDMIIQAYN  180
            SDI +GIEQA+LGPDGV D DGDGII GDPDDDAAEVISMSLGGS+D    HD I +AYN
Sbjct  220  SDIILGIEQALLGPDGVLDSDGDGIIVGDPDDDAAEVISMSLGGSSDVQAFHDAITEAYN  279

Query  181  AGIVIVAASGNEGASSPSYPAAYPEVIAVGASDINDNIASFSNRQPEVSAPGVDVLSTYP  240
             G+VIVAASGN+GASSPSYPAAYPEVIAVGA+DIND +  +SNR  EVSAPGVD+LSTYP
Sbjct  280  YGVVIVAASGNDGASSPSYPAAYPEVIAVGATDINDQVPWWSNRGVEVSAPGVDILSTYP  339

Query  241  DDTYKTLSGTSMATPHVSGVVALIQAAHFNKYGTILPVGTFDDMSKNTVRGILHITADDL  300
            DDTY+TLSGTSMATPHVSGVVALIQAAH+NKYG +LPVGTF D++ +TVRGILHITADDL
Sbjct  340  DDTYETLSGTSMATPHVSGVVALIQAAHYNKYGYVLPVGTFGDLTTSTVRGILHITADDL  399

Query  301  GSPGWDVDYGYGIVRADLAVQAAL  324
            GS GWD DYGYGIVRADLAVQAA+
Sbjct  400  GSSGWDADYGYGIVRADLAVQAAI  423


Bottom of Form